Title: [John Payne Todd] to an Unknown Correspondent, 28 June 1836
From: Todd, John Payne
To: 


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                28th June 36.
                            
                        
                        
                        
                        Mr Madison died this morning. He has been subject to a complaint about the Diaphram
                        
                            
                                
                            
                        
                    